Exhibit 10.1 AMENDED AND RESTATED MASTER CREDIT AGREEMENT dated as of December 31, 2011 between NEDAK ETHANOL, LLC as Borrower and AGCOUNTRY FARM CREDIT SERVICES, FLCA as Lender TABLE OF CONTENTS Page ARTICLE I. GENERAL TERMS 2 Section 1.01 Definitions 2 Section 1.02 Master Agreement/Supplements 2 Section 1.03 Notes 2 Section 1.04 Default Interest 3 Section 1.05 Interest Generally; Maximum Rate 3 Section 1.06 Payments Generally 3 Section 1.07 Computations 3 Section 1.08 Prepayments 3 Section 1.09 NOT USED 4 Section 1.10 Fees 4 Section 1.11 Collateral 4 Section 1.12 Priority 4 ARTICLE II. CONDITIONS PRECEDENT 4 Section 2.01 Conditions To Effectiveness 4 Section 2.02 Conditions to Continued Effectiveness and Enforceability 7 ARTICLE III. REPRESENTATIONS AND WARRANTIES 8 Section 3.01 Existence; Power 8 Section 3.02 Organizational Power; Authorization 8 Section 3.03 Governmental Approvals; No Conflicts 8 Section 3.04 Financial Statements 9 Section 3.05 Litigation and Environmental Matters 9 Section 3.06 Compliance with Laws and Agreements 9 Section 3.07 Investment Company Act, Etc 9 Section 3.08 Taxes 10 Section 3.09 Margin Regulations 10 Section 3.10
